Citation Nr: 1228763	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right calf gunshot wound residuals.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

With regard to the issue of entitlement to service connection for a head wound that was listed as an issue in the statement of the case, the Board concludes that such an issue is not actually before the Board for the following reasons.  As an initial point, a close reading of the Veteran's claim application does not reveal that he ever expressed any intent to actually file such a claim.  In his description of how his disabilities were related to his military service, the Veteran stated that he did not seek treatment for his right calf wound because the CO "was wounded in the head as well."  The RO clearly seized on the words "as well" to mean that the Veteran also received a head wound, but reading this statement in conjunction with the actual list of disabilities for which service connection was being sought does not support such a conclusion, as the Veteran did not actually list "head wound" under the list of disabilities for which he was seeking service connection.  Nevertheless, the RO adjudicated a claim for residuals of a head wound, denying it in the April 2009 rating decision along with the seven issues that are on appeal here.  The Veteran then filed a notice of disagreement in May 2009, specifically disagreeing with the seven issues he had specifically listed on his application that he was seeking service connection for, but he noticeably omitted any mention of any head wound from the notice of disagreement.  This adds further support to the conclusion that the Veteran did not wish to pursue a claim for a head wound.  Despite this, the RO issued a statement of the case which once again listed and adjudicated the issue of service connection for residuals of a head wound.  The Veteran then submitted a timely substantive appeal which simply indicated that he wished to appeal all of the issues on the statement of the case.  Having closely read the Veteran's claim, the Board notes that at no time has he made any argument that he incurred a head wound in service, and he did not list the issue in his notice of disagreement.  The Court of Appeals for Veterans Claims (Court) has held that a notice of disagreement is jurisdictional.  See Percy v. Shinseki, 23. Vet. App. 37 (2009) (holding that the notice of disagreement is a jurisdictional document for the Board while the substantive appeal is for administrative convenience).  Thus, because he did not list the issue in his notice of disagreement, the Board does not believe jurisdiction was conveyed on the Board with regard to this issue.  The Board recognizes that this rule may not be absolute in its application, but consistent with the specific facts of this case, the Board finds that the Veteran has voiced no actual intent to pursue an issue for residuals of a head wound, and therefore, such an issue will not be adjudicated here.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issues of entitlement to service connection for residuals of a gunshot wound to the right calf, an acquired psychiatric disability, a lower back disability, a left knee disability, a left hip disability, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has bilateral hearing loss disability that either began during or was otherwise caused by his military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's service treatment records do not reflect evidence of hearing loss in either ear at any time during his military service.  His October 1970 service separation examination simply indicates scores of 15/15 in each ear on the whisper test, revealing normal hearing based on that test.  No audiometric testing appears to have been conducted at separation; and, in fact, to date no medical evidence has been presented showing that the Veteran actually has bilateral hearing loss for VA purposes. 

It follows that the evidence of record does not show that the Veteran developed compensable hearing loss within one year of separation.  

Service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, as noted, no evidence has been submitted showing a current diagnosis of hearing loss.  Moreover, the Veteran has neither submitted, nor even identified, any documentary evidence which shows hearing loss, even that which would be too slight to constitute a disability for VA purposes; and he asserted in his September 2007 claim that he has not received treatment for his hearing loss.  Thus, it is not clear that the Veteran actually has a hearing loss disability.  

Furthermore, while the Veteran may believe that he has hearing loss, he lacks the medical training and expertise to provide a complex medical opinion as to whether he actually has hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
 
A current hearing loss disability is thus not established by the record. 

As such, there is no evidence of hearing loss at the time of the Veteran's October 1970 service separation examination or within the one-year presumptive period which followed, and the record does not establish a currently diagnosed hearing loss disability; therefore, a claim for service connection cannot be substantiated.  See Brammer, 3 Vet. App. at 225.  Without competent evidence of a diagnosed hearing loss disability, service connection for left ear hearing loss is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In reaching this decision, the Board has considered the application of the combat presumption found in section 1154(b), which the Federal Circuit Court of Appeals has explained should be considered in claims for service connection for hearing loss.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  

38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  

In this case, the Veteran's DD-214 indicates that the Veteran served as a marine in Vietnam, and received five S/F Air Medals.  The Strike/Flight Award is given to persons who, while serving in any capacity with the Armed Forces of the United States, distinguish themselves by meritorious achievement while participating in sustained aerial flight operations under flight orders.  Strike is defined as those sorties which deliver ordnance against the enemy, land or evacuate personnel in assault or engage in search and rescue (SAR) operations which encounter enemy opposition.  Flight is defined as those sorties which deliver ordnance against the enemy, land or evacuate personnel in assault or engage in Search and Rescue operations which encounter no enemy opposition. 

Here, the Board notes that the conveyance of this award is suggestive that the Veteran participated in combat, particularly in light of his service as a marine in Vietnam.

As such, it is conceded that the Veteran had military noise exposure.  However, noise exposure alone, even if such exposure occurred during service, is insufficient to support a grant of service connection for hearing loss.  Rather, the evidence must show that such exposure caused a hearing loss disability.
 
In this case, the Veteran has not been diagnosed with hearing loss in either ear, and more importantly, the Veteran has not alleged that he began experiencing diminished hearing acuity in service.  As such, this case differs significantly from the facts of Reeves in which the Veteran both had been diagnosed with bilateral hearing loss by audiometric testing and he had alleged experiencing diminished hearing acuity during service.  As such, the Board concludes that the combat presumption alone does not mandate a remand in this case.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in January 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, service treatment records have been obtained, and the Veteran has not alleged receiving any VA or private hearing treatment.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

In August 2008, it was determined that the Veteran's personnel records were unavailable from the National Personnel Records Center and that further attempts to obtain them would be futile; the Veteran was notified of this determination in a August 2008 letter, but he is not prejudiced by the lack of consideration of personnel records as the appeal issues are being denied on the basis that no current disability is established by the record.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that he has hearing loss.  He was not shown to have hearing loss in either ear at separation, and he has not identified receiving any hearing treatment in the more than four decades since service.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In his September 2007 claim, the Veteran asserted that he sustained a gunshot wound to the right front calf in January 1970 or February 1970 during an emergency reconnaissance extraction south of the Demilitarized Zone in Vietnam, but refused treatment because he felt it was more important to attend to a head injury sustained by his commanding officer.  He asserts that the residuals of that injury led to his developing left knee, left hip, and low back disabilities which onset in 2002.  

The Veteran also alleges that he has PTSD due to many stressful experiences to include the alleged gunshot wound to his right calf.

As discussed above, the combat presumption has been extended to the Veteran based on his having been awarded five S/F Air Medals and in light of his service as a marine in Vietnam.

As such, the Board believes that a VA examination should be provided to ascertain whether the Veteran has any residuals of a gunshot wound to his right calf.  

Additionally, given the revised regulations for PTSD, the Board believes that a psychiatric examination should also be provided.

Tinnitus is a "subjective" disorder, as its existence is generally determined by whether or not a veteran claims to experience it; for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Although the Veteran has not identified or submitted any treatment records showing a diagnosis of or treatment for tinnitus during the appeal period, he reported currently experiencing ringing in both ears in his September 2007 claim for service connection for tinnitus.  However, no opinion is of record assessing whether the ringing the Veteran reports is consistent with a diagnosis of tinnitus, and, if so, whether the tinnitus was the result of military noise exposure.  As such, an examination must be obtained.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether there is any evidence that he received a gunshot wound to his right calf while in service.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  If it is determined that it is at least as likely as not (50 percent or greater) that the Veteran incurred a gunshot wound to his right calf during service, the examiner should indicate whether there are any current residuals of the injury (that is whether the Veteran had manifested any residual disability since September 2007).  If residuals of a gunshot wound to the right calf are substantiated, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the gunshot wound to the right calf caused any secondary disabilities, to include a lower back disability, a left knee disability, and/or a left calf disability. 

2.  Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  Specifically, the examiner should determine whether the Veteran meets the DSM-IV criteria for PTSD.  

If the examiner concludes that the Veteran does, in fact, meet the criteria for PTSD, the examiner should determine whether such a diagnosis is based on fear of hostile military or terrorist activity, meaning that during service the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner concludes that the Veteran does not have PTSD as a result of his Vietnam service.  The examiner should indicate whether it is at least as likely as not (50 percent or greater) that the Veteran has now, or has had for any distinct period of time since September 2007, an acquired psychiatric disability, other than PTSD, as a result of his military service.

3.  Schedule the Veteran for a VA audiology examination.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  The examiner should determine whether the Veteran has tinnitus, and, if so, should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that tinnitus either began during or was otherwise caused by the Veteran's military service, to include any noise exposure therein. 

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


